 1   CAMERON A. MORGAN
 2   Attorney at Law
     4356 N. Civic Center Plaza, Ste. 101
 3   Scottsdale, AZ 85251
 4   (480) 990-9507 ♦ Fax (480) 947-5977
     Arizona State Bar No. 006709
 5   e-mail: camerona.morgan@hotmail.com
     Attorney for Defendant Sun
 6
                              IN THE UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     United States of America,
 9                                                     No. 19-cr-00472-001-TUC RM (JR)
                 Plaintiff,
10
       v.                                              FOURTH MOTION TO CONTINUE
11                                                     TRIAL AND EXTEND TIME TO
     Wei Sun,                                          FILE PRE-TRIAL MOTIONS
12
                 Defendant.
13

14          Defendant, Wei Sun, by and through counsel undersigned, respectfully requests that this
15   Court enter an order continuing the trial scheduled in this matter for December 17, 2019 for 75-
16   days and extend the time in which file motions, which were due November 27, 2019. This
17   request is made to allow counsel to complete discovery in this matter. Counsel has requested a
18   copy of the of the defendant’s computer hard drive, which will need to be examined by a
19   forensic expert. Counsel has been informed that the hard drive should be ready later this week.
20   In addition, on November 21, 2019 counsel received approximately a thousand pages of
21   additional discovery, as well as audio and videos. Based on the complexity of this case,
22
     counsel’s trial calendar it is respectfully requested that the matter be continued 75-days.
23
     Counsel has been informed that AUSA Beverly Anderson does not oppose this motion to
24
     continue.
25
            Excludable delay will occur as a result of this Motion pursuant to 18 U.S.C.
26
     §3161(h)(8)(A) and (B)(i).
27
                                                  1         This motion is made in good faith and not for purpose of delay.
                                                  2         DATED this 2nd day of December, 2019.
                                                  3

                                                  4                                                          /s/Cameron A. Morgan
                                                                                                             Cameron A. Morgan
                                                  5                                                          Attorney for Defendant

                                                  6

                                                  7   Certificate of Service
                                                      I hereby certify that on the 2nd day of December,
                                                  8   2019, I electronically transmitted the foregoing
                                                  9   document to the Clerk’s Office using the
                                                      CM/ECF System for filing. Upon e-filing
                                                 10   copies were electronically transmitted to
CAMERON A. MORGAN




                                                      all registered CM/ECF users on this case.
                                                 11
                    4356 N. Civic Center Plaza
                    Scottsdale, Arizona 85251




                                                 12
                                                      By /s/ Dawn-Marie Kenney
                         (480) 990-9507




                                                 13

                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26
                                                 27



                                                                                                    2
